ProspectusFiled pursuant to Rule 424 (b) (i)SEC File #333-154218 The Information in this prospectus is not complete and may be changed.This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. PANA-MINERALES S.A. Offering Price:$ 0.05 per share Offering by Selling Security Holder:10,000,000 Shares of Common Stock We are registering 10,000,000 common shares for resale by the Selling Security Holder identified in this prospectus.We will not receive any of the proceeds for the sale of the shares by the Selling Security Holder.The shares are being registered to permit the resale of shares owned by the Selling Security Holder named in this prospectus.The number of shares of Pana-Minerales S.A. common stock being registered by Selling Security Holder represents approximately 71.5% of our currently issued and outstanding share capital. There is no public market for Pana-Minerales S.A.’s common stock.It is our intention to seek quotation on the OTC Bulletin Board (“OTCBB”) subsequent to the date of this prospectus.There is no assurance our application to the FINRA will be approved. The Selling Security Holder will sell at a price of $0.05 per share. It is our intention to find a market maker who will make an application to the FINRA to have our shares accepted for trading on the OTCBB once this registration statement becomes effective.There is no assurance our application to the FINRA will be approved. The Selling Shareholder is an underwriter, within the meaning of Section 2(11) of the Securities Act. Any broker-dealers or agents that participate in the sale of the common stock or interests therein may also be deemed to be an "underwriter" within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions or profit earned on any resale of the shares may be underwriting discounts and commissions under the Securities Act. The Selling Shareholder, who is an "underwriter" within the meaning of Section 2(11) of the Securities Act, is subject to the prospectus delivery requirements of the Securities Act. Investing in our common stock involves a high degree of risk.A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at Page 5. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is June 15, 2009. -1- Table of Contents Description Page Summary of Prospectus 3 Risk Factors 5 Use of Proceeds 13 Plan of Distribution 14 Selling Security Holder 15 Determination of Offering Price 16 Business Description 16 Description of the Property 17 Management’s Discussion and Analysis or Plan of Operations 25 Management 29 Executive Compensation 31 Principal Shareholder 32 Description of Securities 33 Market for Common Shares & Related Shareholder Matters 34 Certain Transactions 34 Legal Proceedings 34 Experts 34 Legal Matters 35 Further Information 35 Financial Statements 35 Dealer Prospectus Delivery Instructions Until September 15, 2009 all dealers that effect transactions in these shares of common stock, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. -2- SUMMARY OF PROSPECTUS This summary provides an overview of all material information contained in this prospectus.Before making a decision to purchase the shares our Selling Security Holder are offering you should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. As used in this prospectus, unless the context otherwise requires, "we", "us", "our", “Pana” or "Pana-Minerales" refers to Pana-Minerales S.A."SEC" refers to the Securities Exchange Commission."Securities Act" refers to the Securities Act of 1933, as amended."Exchange Act" refers to the Securities Exchange Act of 1934, as amended. Summary Information about Pana-Minerales S.A. We were incorporated in the State of Nevada on October 4, 2006 and established a fiscal year end of August 31.We do not have any subsidiaries, affiliated companies or joint venture partners. We are a start-up, pre-exploration stage company engaged in the search for gold and related minerals and have not generated any operating revenues since inception. Pana-Minerales S.A (“Pana”) was formed to engage in the exploration of mineral properties in the Republic of the Philippines for gold and silver.The Company purchased, from an unaffiliated third party seller, a 100% interest in a mineral claim known as Marawi Gold Claim (“Marawi Claim”), consisting of one-9 unit claim block containing 97.4 hectares located near the town of Malaybalay in the Republic of the Philippines. We own no property other than the Marawi Claim. There is no assurance that a commercially viable mineral deposit, a reserve, exists at our mineral claim or can be shown to exist until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not currently have and may never be able to raise. We have incurred losses since inception and we must raise additional capital to fund our operations.There is no assurance we will be able to raise this capital. As of the date of this prospectus, we have not conducted any exploration work on the Marawi Claim.We intend to complete our Phase I exploration program recommended for the Marawi Claim, at an estimated cost of $13,082. We plan to finance our operations through a combination of equity and debt capital.As summarized below, since inception we have raised a total of $14,000 in equity while our total expense incurred since inception total $40,209 leaving us with a working capital deficit of $26,209 as of February 28, 2009.As of February 28, 2009 we had also received cash advances of $19,964 from our President and sole shareholder.As of May 11, 2009 such advances totaled $28,681.This debt capital advanced by our President is in the form of non interest bearing demand loans,Our President has agreed to advance to the Company, on an ‘as needed’ basis, up to an additional $11,319 on the same terms and conditions Apart from these advances we have no funds to satisfy our cash requirements and should we be unable to raise additional capital from other sources in the future we will have to go out of business.We have no full time employees and our management devotes a small percentage of his time to the affairs of the Company. -3- Our administrative office is located at Primera Calle El Carmen, EDF. PH Villa Medici,Apt. 28,Torre C, Panama, Rep. of Panama.Our telephone number is (507) 391-6820 and our fax number is (507) 265-0638 On August 31, 2007 we completed a private placement pursuant to Regulation S of the Securities Act of 1933, of 1,000,000 shares of common stock sold to our sole officer and director at the price of $0.001 per share to raise $1,000.On August 23, 2008 we completed a further private placement pursuant to Regulation S of the Securities Act of 1933, whereby 13,000,000 common shares were sold at the price of $0.001per share to raise $13,000.The total cash raised from the sale of shares was We had no cash on hand as of February 28, 2009, the end of our most recent fiscal quarter. The following financial information summarizes the more complete historical financial information found in our audited financial statements contained elsewhere in this prospectus: For the six months ended February 28, 2009 (unaudited) Since Inception to February 28, 2009 (unaudited) Since Inception to August 31, 2008 (audited) Statement of Expenses Information: Revenue $ - $ - $ - Net Losses 18,599 40,209 21,610 Total Operating Expenses 18,599 40,209 21,610 Exploration Costs - 1,843 1,843 Recognition of an Impairment Loss (mineral claim) - 5,000 5,000 General and Administrative 18,599 33,366 14,767 As At February 28, 2009 (unaudited) As at August 31, 2008 Balance Sheet Information: Cash $- $- Total Assets - - Total Liabilities 26,209 7,610 Stockholder Equity (Deficit) (26,209) (7,610) Subsequent to February 28, 2009 our President advanced additional cash, in the form of non-interest bearing demand loans, to the Company totaling $8,717 as of May 11, The Offering Following is a brief summary of this offering: -4- Common stock offered by the Selling Security Holder, Hector Francisco Vasquez Davis 10,000,000 shares offered by our President Hector Francisco Vasquez Davis (hereinafter the “Selling Security Holder”)detailed in the section of the Prospectus entitled “Selling Security Holder” beginning on page 15. Common stock outstandingasof the date of this Prospectus 14,000,000 Shares Use of proceeds We will not receive any proceeds from the sale of shares of common stock by the Selling Security Holder. Plan of Distribution The offering is made by the Selling Security Holder named in this Prospectus promptly following the effective date of the registration statement in which this prospectus is include, and on a continuous basis. We intend to seek quotation of our common stock on the OTCBB.However, no assurance can be given that our common stock will be approved for quotation on the OTCBB. Risk Factors You should carefully consider all the information in this Prospectus. In particular, you should evaluate the information set forth in the section of the Prospectus entitled “Risk Factors” beginning below before deciding whether to invest in our common stock. Lack of Liquidity in our common stock Our common stock is not presently quoted on or traded on any securities exchange or automated quotation system and we have not yet applied for listing or quotation on any public market.We can provide no assurance that there will ever be an established public trading market for our common stock. Risk Factors An investment in our common stock involves an exceptionally high degree of risk and is extremely speculative. In addition to the other information regarding Pana contained in this prospectus, you should consider many important factors in determining whether to purchase the shares being offered. The following risk factors reflect all known potential and substantial material risks which could be involved if you decide to purchase shares in this offering. Risks Associated with our Company: Since our auditors have issued a going concern opinion and although our sole officer and director has agreed to loan money to us, we may not be able to achieve our objectives and may have to suspend or cease exploration activity. Our auditors have issued a going concern opinion. This means that there is doubt that we can continue as an ongoing business for the next twelve months.If we do not raise additional capital through the issuance of treasury shares or loans to Pana we will be unable to conduct exploration activity on the Marawi Claim.In addition, in the event we are unable to raise additional capital we will have to cease operations and go out of business. -5- Our liquidity, and thus our ability to continue to operate depends upon the continuing willingness of our President, who is also our sole stockholder, to finance the Company’s operations. We are financing our continuing operations with cash loaned to us by our President.As at May 11, 2009 our President has loaned us $28,681.He has agreed to advance a further $11,319 on or before August 31, 2009.Without these loan advances, absent any othersource of funds, we would be forced to go out of business.Even if our President advances a further $11,319 on or before August 31, 2009, we expect our cash resources will not last to August 31, 2009.We will have to raise additional funds in the next twelve months to satisfy our cash requirements.The loan advances made by our President are repayable on demand.Accordingly, if our President were to demand repayment of his loan advances we would not have sufficient funds to satisfy our cash requirements and would be forced to go out of business. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease exploration activity or cease operations. We have not yet conducted any exploration activities.We have not generated any revenues. We have no exploration history upon which you can evaluate the likelihood of our future success or failure.Our net loss from inception to February 28, 2009, the date of our most recent financial statements as at February 28, 2009, was $40,209.Our ability to achieve profitability and positive cash flow in the future is dependent upon * our ability to locate a profitable mineral property * our ability to locate an economic ore reserve * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral property. We cannot guarantee we will be successful in generating revenues in the future. Failure to generate revenues may cause us to go out of business. We have no known ore reserves and we cannot guarantee we will find any gold and/or silver mineralization or, if we find gold and/or silver mineralization, that it may be economically extracted. If we fail to find any gold and/or silver mineralization or if we are unable to find gold and/or silver mineralization that may be economically extracted, we will have to cease operations. We have no known ore reserves. Even if we find gold and/or silvermineralizationwe cannot guarantee that any gold and/or silver mineralizationwill be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold and/or silver mineralizationin sufficient quantity to warrant recovery, we cannot guarantee that the ore will be recoverable. Finally, even if any gold and/or silvermineralizationis recoverable, we cannot guarantee that this can be done at a profit. Failure to locate gold deposits in economically recoverable quantities will cause us to cease operations. -6- Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our property does not contain any reserves, and any funds spent on exploration will be lost. Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our sole property, the Marawi Claim, does not contain any reserves, and any funds spent on exploration will be lost. If we cannot raise further funds as a result, we may have to suspend or cease operations entirely which would result in the loss of your investment. Because our sole officer and director does not have technical training or experience in starting and operating an exploration company nor in managing a public company, we will have to hire qualified personnel to fulfill these functions. If we lack funds to retain such personnel, or cannot locate qualified personnel, we may have to suspend or cease exploration activity or cease operations which will result in the loss of your investment. Because our sole officer and director is inexperienced with exploring for minerals and starting, and operating a mineral exploration company, we will have to hire qualified persons to perform surveying, exploration, and excavation of our property.Our officer and director has no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. His decisions and choices may not take into account standard engineering or managerial approaches, mineral exploration companies commonly use. Consequently our exploration, earnings and ultimate financial success could suffer irreparable harm due to management's lack of experience in this industry.Additionally, our sole officer and director has no direct training or experience in managing and fulfilling the regulatory reporting obligations of a ‘public company’ like Pana.Unless our sole part time officer is willing to spend more time addressing these matters, we will have to hire professionals to undertake these filing requirements for Pana and this will increase the overall cost of operations. As a result we may have to suspend or cease exploration activity, or cease operations altogether, which will result in the loss of your investment. If we don't raise additional capital for ongoing exploration work, we will have to delay such exploration or go out of business, which will result in the loss of your investment. We estimate that, with $40,000 in loan capital (non interest bearing, payable on demand) agreed to be advanced by our President (of which $19,964 had been advanced as of February 28, 2009), we will have sufficient cash to continue operations into the summer of 2009 provided we carry out only the ‘Phase I’exploration activity recommended by our engineer at an estimated cost of $17,500, see “Description of Property, Proposed Exploration Work –Plan of Operation”, page 22. We are a start-up, pre-exploration stage company.We will need to raise additional capital to undertake additional exploration activity.You may be investing in a company that will not have the funds necessary to conduct any exploration beyond the initial work noted above due to our inability to raise additional capital. If that occurs we will have to cease our exploration activity and go out of business that will result in the loss of your investment. Since we are small and do not have much capital, we must limit our exploration and as a result may not find an ore body. Without an ore body, we cannot generate revenues and you will lose your investment. The possibility of development of and production from our exploration property depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified professional engineers and geologists.We are small company and do not have much capital.We must limit our exploration activity unless and until we raise additional capital.Any decision to expand our operations on our exploration property will involve the consideration and evaluation of several significant factors beyond our control.These factors include, but are not limited to: -7- ● Market prices for the minerals to be produced; ● Costs of bringing the property into production including exploration preparation of production feasibility studies and construction of production facilities; ● Political climate and/or governmental regulations and controls; ● Ongoing costs of production; ● Availability and cost of financing; and ● Environmental compliance regulations and restraints. These types of programs require substantial capital. Because we may have to limit our exploration, we may not find an ore body, even though our property may contain mineralized material. Without an ore body, we cannot generate revenues and you will lose your investment. Because our sole officer and director has other outside business activities and may not be in a position to devote a majority of his time to our exploration activity, our exploration activity may be sporadic which may result in periodic interruptions or suspensions of exploration. Our sole officer and director will be devoting only approximately 10% of his time, approximately 16 hours per month, to our business. As a consequence of the limited devotion of time to the affairs of the Company expected from management, our business may suffer.For example,because our officer and director has other outside business activities and may not be in a position to devote a majority of his time to our exploration activity, our exploration activity may be sporadic or may be periodically interrupted or suspended.Such suspensions or interruptions may cause us to cease operations altogether and go out of business. We may not have access to all of the supplies and materials we need to begin exploration which could cause us to delay or suspend exploration activity. We have made no attempt to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials as and when we begin to undertake exploration activity.Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of equipment and/or supplies we need to conduct our planned exploration work.If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. No matter how much money is spent on the Marawi Claim, the risk is that we might never identify a commercially viable ore reserve. Over the coming years, we might expend considerable capital on exploration of the Marawi Claim without finding anything of value.It is very likely the Marawi Claim does not contain any reserves so any funds spent on exploration will probably be lost.No matter how much money is spent on the Marawi Claim, we might never be able to find a commercially viable ore reserve. -8- Even if our property were found to contain a deposit, since we have not put a mineral deposit into production before, we will have to acquire outside expertise. If we are unable to acquire such expertise we may be unable to put our property into production and you may lose your investment. We have no experience in placing mineral deposit properties into production, and our ability to do so will be dependent upon using the services of appropriately experienced personnel or entering into agreements with other major resource companies that can provide such expertise. There can be no assurance that we will have available to us the necessary expertise when and if we place a mineral deposit into production. Mineral exploration and development activities are inherently risky and we may be exposed to environmental liabilities. If such an event were to occur it may result in a loss of your investment. The business of mineral exploration and extraction involves a high degree of risk.
